Seabls, C.,
concurring. — I concur in the conclusion reached in the foregoing opinion, and hold that a defendant in a criminal case amounting to felony has a right to be tried in the presence of the court, of which the judge is an integral part, to be represented in every step of the case by counsel, to be personally present, and be confronted by the witnesses against him; and section 1119 of the Penal Code, so far as it is in conflict with or in any manner abridges these rights, or any of them, is unconstitutional and void.
The Cottbt. — For reasons contained in the foregoing opinions, the judgment and order are reversed, and the cause is remanded for a new trial.
Note. — Justices Ross and Sharpstein agree with the views presented in the opinion of Commissioner Foote. Justices Thornton and McKinstry concur also in the opinion of Commissioner Searls.
Mybick, J., dissenting. — I do not concur in the judgment, or in the reasons therefor.
McKee, J., dissenting. — I dissent. (Pen. Code, sec. 1119; People v. Bonney, 19 Cal. 427.)